PER CURIAM.
On June 30, 1978, this Court adopted the Florida Rules of Judicial Administration to take effect on 12:01 a. m., July 1,1978. On July 21, 1978, this Court entered an order suspending the effective date of Rule 2.070(f), Fla.R.Jud.Admin., until 12:01 a. m., January 1, 1979, to afford the court reporters of this state a reasonable transition period to comply with the provisions of the rule. This Court further invited the Florida Shorthand Reporters Association to submit clarifying language for uniform interpretation of the rule by all court reporters.
The following rule meets this Court’s purpose to require uniform court reporter transcripts for all judicial proceedings in and for all courts throughout the state and therefore replaces Rule 2.070(f), Fla.R.Jud.Admin., adopted by the Court on June 30, 1978, effective 12:01 a. m., January 1, 1979.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.
RULE 2.070(F), FLORIDA RULES OF JUDICIAL ADMINISTRATION
(f) TRANSCRIPTS. Transcripts of all judicial proceedings, including depositions, shall be uniform in and for all courts throughout the state. The form size, spacing and method of typing transcripts are as follows:
(1) All proceedings shall be typed or printed on paper 8V2 inches by 11 inches in size, prepared for binding at the top or on the left side margin.
*467(2) All margins, measured from the edge of the paper, shall be no more than one inch from the top, no more than lVs inches at the left side and % inch at the right side for type or print of nine characters to the inch, and no more than 1% inches at the left side and V2 inch at the right side for type or print of ten characters to the inch.
(3) There shall be no fewer than 25 typed or printed lines per page and all typing or printing shall be double spaced, with all lines numbered 1 through 25, respectively, and with no more than a double space between paragraphs.
(4) Type size or print shall be pica or comparable type or print of no fewer than nine or ten characters to the inch.
(5) Colloquy material shall begin on the same line following the identification of the speaker, with no more than two spaces between the identification of the speaker and the commencement of the colloquy. The identification of the speaker in colloquy shall begin no more than ten spaces from the left margin, and carry-over colloquy shall be indented no more than five spaces from the left margin.
(6) Each question and answer shall begin on a separate line no more than five spaces from the left-hand margin with no more than five spaces from the “Q” or “A” to the text. Carry-over question and answer lines shall be brought to the left-hand margin.
(7) Quoted material shall begin no more than ten spaces from the left-hand margin with carry-over lines beginning no more than ten spaces from the left-hand margin.
(8) Indentations of no more than ten spaces may be utilized for paragraphs and all spaces on a line as herein provided shall be utilized unless the testimony of the speaker ends short of marginal requirements.
(9) One-line parentheticals may begin at any indentation. Parentheticals exceeding one line shall begin no more than ten spaces from the left-hand margin, with carry-over lines being returned to the left-hand margin.
(10)Individual volumes of a transcript, including depositions, shall be no more than 200 pages in length, inclusive of the index.